Title: From George Washington to Ezekiel Cornell, 13 February 1782
From: Washington, George
To: Cornell, Ezekiel


                  
                     Sir
                     Philada 13th Feby 1782
                  
                  I was yesterday honored with yours, accompanied by the proposed form of several Resolves of Congress for the immediate promotion of a number of Brigadiers to the Rank of Majors General and of Colonels to that of Brigadiers—How far your plan would promote the public service give satisfaction to individuals, (a matter which ought ever to be attended to in some degree,) & not alarm the States I will not undertake to determine finally.  I will only mention some of the inconveniences which I fear would result from so extensive a promotion as that which you propose.
                  By your return of Brigadiers to be promoted to Majors General there are eleven.  You must recollect that we already have more Majors General in Commission than we can conveniently employ, consequently, a great proportion of the old, or of the new creation must be sent home upon half pay—The old would think themselves intitled, from their priority, to be employed.  The new would, in my opinion, think themselves ill used by having a Grade conferred upon them one day, and by being deranged the next, and that too upon the half pay of their former Rank and at the pleasure of a simple man who though never so good may be mistaken & if otherwise may act from caprice, prejudice &ca to the injury of the best officers in the Army. 
                  In your return of Colonels for promotion there are twenty one and in Virginia, North Carolina, South Carolina and Georgia there will be at least nine more which will make thirty.  Calculating upon the strength and mode of arrangement of our Army twenty Brigadiers are sufficient for the service of our Horse—Foot and Artillery—There would therefore be an overplus of ten, to be deprived of Regiments for the nominal Rank of Brigadier, for it would not be considered as more—They too would retire upon the half pay of Colonel only.  There is another reason which in my opinion operates against so great a promotion of Colonels without a very sufficient cause—which is—that you take a number of the best officers in the Army from the head of their Regiments—Your plan would, I doubt not, be satisfactory to such of the new promoted, as would be retained in service, but I am convinced it would give disgust to the deranged, who would be numerous.  I am further apprehensive that so great a promotion especially when it might be viewed by the public as unnecessary, would give an alarm to those who already look up to the half pay establishment as one of our most greivous Burthens.
                  Although I have stated the foregoing objections I can perceive the advantages which would result from the plan—It would give a larger feild to select General officers from, and it would give promotions to some, who are in my opinion highly worthy of the public notice, but who cannot be advanced, partially, without encreasing the uneasiness already occasioned by some late promotions in the line of Engineers.
                  I feel myself much obliged by your submitting this matter to my opinion before you carried it into Congress—I have candidly given you my sentiments upon it.  By comparing them with those which you may have obtained from others, you will be enabled to form a judgment upon the propriety or impropriety of prosecuting the plan.  I have the honor to be.
                  
               